— In a proceeding pursuant to Business Corporation Law § 1104-a for judicial dissolution of a closely held corporation, the petitioner appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), entered May 13, 1988, which denied her motion for summary judgment.
Ordered that the order is affirmed, with costs.
The petitioner seeks to have the respondent corporation dissolved on the basis of allegations that the corporation’s major shareholder has engaged in oppressive conduct, including the misappropriation of over $50,000 in corporate assets. In opposition to the petitioner’s motion for summary judgment, the majority shareholder averred that the corporate assets referred to by the petitioner were expended for valid *602business reasons, and were not converted to her own personal use. While these latter assertions are largely unsupported by documentary proof, it is inferrable that any inability to produce such documentary corroboration is attributable to careless record keeping, rather than to any intent to defraud. We therefore agree with the Supreme Court that the affidavits submitted in opposition to the petitioner’s motion for summary judgment demonstrate the existence of issues of fact as to whether judicial dissolution of the corporation is warranted pursuant to Business Corporation Law § 1104-a (cf., Sorin v Shahmoon Indus., 30 Misc 2d 408). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.